DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Response to Arguments



Applicant’s arguments, see pages 6-10, filed 6/16/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance



Claims 1-20 are allowed.




The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a flange to be fitted around a round cylindrical condenser core of a bushing, the flange comprising: an annular lower flange part arranged to fit around a radial shoulder of the condenser core such that a lower shoulder chamfer of the shoulder rests against lower flange chamfer of the lower flange part around the circumference of the condenser core; and an annular upper flange part arranged to be fastened to the lower flange part and to fit around the condenser core above an upper shoulder chamfer of the shoulder; wherein an upper flange chamfer of the upper flange part is arranged between an upper sealing element of the upper flange part and a lower sealing element of the lower flange part, such that an annular chamfer space is formed between the upper flange chamfer and the upper shoulder chamfer between the upper and lower sealing elements when the upper flange part is fastened to the lower flange part and fitted around the condenser core such that the upper and lower sealing elements contact the condenser core around its circumference; and wherein the flange comprises an injection through hole arranged for a filler material to be injected there through to fill the chamfer space.		Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-20 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847